Garry, J.
We affirm. Initially, we agree with defendant that he did not waive his right to appeal as part of his plea agreement. Turning to his claim that his sentence is harsh and excessive, we find it to be unpersuasive. In light of the seriousness of defendant’s crimes and the fact that the sentence was agreed to as part of the plea agreement, we find no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Hilder, 79 AD3d 1459 [2010], lv denied 16 NY3d 798 [2011]).
Peters, J.P, Rose, McCarthy and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.